                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                   Case No. 6:13-cr-60045


NEIL PARLIMENT                                                                     DEFENDANT

                                             ORDER

       Before the Court is Defendant Neil Parliment’s Motion for Early Termination of

Supervised Release. (ECF No. 35). The Government has filed a response. (ECF No. 36). The

Court finds the matter ripe for consideration.

       On July 29, 2013, pursuant to a written plea agreement, Defendant pleaded guilty to one

count of Enticement of an Individual to Travel in Interstate Commerce for Purposes of Prostitution

in violation of 18 U.S.C. 2422(a). On February 3, 2014, the Court sentenced Defendant to a term

of forty-five (45) months’ imprisonment, with credit for time served in federal custody, followed

by five (5) years of supervised release. On September 19, 2016, Defendant was released from the

Bureau of Prisons and began serving his term of supervised release, which is scheduled to

terminate on September 18, 2021.

       On November 19, 2019, Defendant filed the instant motion. Defendant requests early

termination of his supervised release, citing his good behavior since his release from

imprisonment. Defendant states that he has complied with all requirements of his supervised

release, that he has obtained employment, and has had no contact with law enforcement.

       The Government objects to early termination of Defendant’s supervised release, arguing

that Defendant’s compliance with the terms of his supervised release is not enough to support early

termination.   The Government argues that Defendant has failed to identify any serious
impediments which he faces due to remaining on supervised release. The Government concludes

that the instant motion should be denied.

       The United States Probation Office (“USPO”) has advised the Court that it does not oppose

the instant motion. The USPO states that while on supervised release, Defendant has maintained

employment, has maintained all sex-offender registration requirements, and has complied with the

terms of his supervised release. The USPO further states that it appears that Defendant meets all

the requirements for early termination of supervised release as imposed by 18 U.S.C. § 3583(e)(1).

       A district court may terminate supervised release “if it is satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. Section 3553(a) factors include, among others, the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.

       The Court takes note of the Government’s objection to early termination of Defendant’s

probation.   However, upon consideration of the factors listed above, the Court finds that

Defendant’s motion (ECF No. 35) should be and hereby is GRANTED.

       IT IS SO ORDERED, this 16th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
